In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0027V
                                          UNPUBLISHED


    MELISSA BISHOP                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: December 9, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

      On January 4, 2018, Melissa Bishop filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on December
1, 2016. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

        On November 20, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On December 9, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $52,936.14.
Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with the

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $52,936.14 (comprised of $52,500.00 for pain and suffering and
$436.14 for past out of pocket medical expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 MELISSA BISHOP,               )
                               )
           Petitioner,         )
 v.                            )                     No. 18-27V
                               )                     Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                     ECF
 SERVICES,                     )
                               )
           Respondent.         )
                               )


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On January 4, 2018, Melissa Bishop (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to 34 (“Vaccine Act”

or “Act”), alleging that she suffered “left shoulder injuries” following administration of an

influenza vaccine on December 1, 2016. Petition at 1-3. On December 18, 2019, the Secretary

of Health and Human Services (“respondent”) filed an Amended Vaccine Rule 4(c) Report

advising that, in light of Chief Special Master Corcoran’s Findings of Fact ruling that the onset

of petitioner’s left arm pain occurred within 48 hours of vaccination, and the medical evidence

submitted in this case, respondent would not continue to defend the case. Amended Rule 4(c)

Report at 8 (ECF #37). On November 20, 2020, Chief Special Master Corcoran issued a Ruling

on Entitlement, finding that petitioner had “provided preponderant evidence to establish that the

flu vaccine she received on December 1, 2016, likely caused her to suffer pain and reduced range
of motion in her left shoulder” and that she was therefore entitled to compensation 1 See Ruling

on Entitlement (ECF #42).

    I.    Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$52,936.14. The award is comprised of the following: $52,500.00 for pain and suffering and

$436.14 for past out of pocket medical expenses. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.

II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $52,936.14 in the form of a check payable to petitioner. 2 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case

                                                       Respectfully submitted,

                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division




1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the Chief Special Master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Chief Special
Master’s November 20, 2020, ruling on entitlement.
2
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                   2
                              CATHARINE E. REEVES
                              Deputy Director
                              Torts Branch, Civil Division

                              DARRYL R. WISHARD
                              Assistant Director
                              Torts Branch, Civil Division

                              s/Traci R. Patton
                              TRACI R. PATTON
                              Senior Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Ben Franklin Station
                              Washington, DC 20044-0146
                              Tel: (202) 353-1589

Dated: December 9, 2020




                          3